 

 

 

Exhibit 10.54

[Letthead]

 

April 15, 2016

 

 

Mr. Kenneth R. Goulet

1113 Real Quiet Lane

Waxhaw, NC 28173

 

 

Dear Ken:

 

We would like to set forth the terms of your compensation as a director on the
Board of Directors (the “Board”) of Surgical Care Affiliates, Inc., a Delaware
corporation (“SCA”), and such other subsidiaries of SCA as the Board may
reasonably request from time to time.  The terms of this letter agreement (this
“Agreement”) will be effective as of your appointment to the Board, expected
June 1, 2016 (the “Effective Date”).

 

I.Annual Board of Directors Compensation

 

For your service as a Board member, you will receive (a) an annual cash retainer
of $60,000, payable in equal quarterly installments of $15,000 in arrears within
30 days after the end of each quarter of service (if you serve part of a
quarter, the payment will be prorated based on the number of weeks in the
quarter served and paid within 30 days of the termination of your service), and
(b) $90,000 in the form of restricted stock units (“RSUs”) of SCA, pursuant to a
Restricted Stock Unit Award Agreement.  The initial RSU grant will occur as soon
as practicable after the Effective Date and will be effective for purposes of
vesting as of the Effective Date.  Thereafter you shall receive $90,000 in the
form of RSUs of SCA in March of each year, subject to your continuing to serve
on the Board on each such date.  The RSUs will vest ratably over a two-year
period (i.e., 50% vested 12 months after the grant and 100% vested 24 months
after the grant), subject to your continuing to serve on the Board through such
date.

 

II.Attendance at Board Meetings

 

You will be expected to use your reasonable best efforts to attend all Board
meetings, and you will be expected to attend a minimum of three quarterly Board
meetings each year in person. Otherwise, you may attend such meeting by
telephonic or other electronic means.  Reasonable expenses actually incurred by
you in traveling to the Board meetings shall be reimbursed by SCA upon
presentation of such documentation as SCA may reasonably request.

 

III. Reelection to the Board

 

Your continued service on the Board will be subject in all respects to the
provisions of the organizational documents of SCA.




 

--------------------------------------------------------------------------------

 

Sincerely,

 

 

SURGICAL CARE AFFILIATES, INC.

 

By:  /s/ Richard L. Sharff, Jr.

Name:  Richard L. Sharff, Jr.

Its:  EVP & General Counsel

 

ACCEPTED:

 

Kenneth R. Goulet

 

Signature:  /s/ Kenneth R. Goulet

 

Date:  April 15, 2016

 

 

 

 

 

 

 

 

 

 

 

2

 